 GENERAL ELECTRIC COMPANY401GeneralElectricCompanyandLodge1000,InternationalAssociationofMachinistsandAerospace Workers,AFL-CIO. Case 38-CA-569June 30, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn April 17, 1969, Trial Examiner Lloyd S.Greenidge issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in andwas engagingin certain unfair laborpractices within themeaningof the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed a brief in support pf the TrialExaminer's Decision and an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor RelationsBoardhas delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire recordin this case,'and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, General ElectricCompany, Bloomington, Illinois, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELLOYD S. GREENIDGE, Trial Examiner: This proceeding,underSection 10(b) of the National Labor Relations Act,as amended,was heardatBloomington,Illinois,onFebruary 6, 1969, pursuant to due notice. The complaint,which wasissuedon December 11, 1968,' on a chargedatedNovember 5, alleges that Respondentengaged inunfair labor practices proscribed by Section8(a)(1) and(5)of the Act by unilaterally reinstituting a new jobclassificationand pay rate called Class "C" maintenancewithout priornotice tothe Union as required by Section8(d) of the Act. Respondent answered denying the refusalto bargain.Allpartiesappearedatthehearingandwererepresented throughout by counsel or other agent, whowere afforded full opportunity to present evidence andcontentions, file briefs, and propose findings of fact andconclusionsof law. Subsequent to the close of the hearing,briefswere received from the General Counsel andRespondent and have been carefully considered.Upon the entire record,' including my observation ofthe demeanor of the witnesses while testifying, I make thefollowing:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENT AND THE LABORORGANIZATION INVOLVEDThe complaint alleges, Respondent's answer admits,and I find that, at all times material herein, Respondenthas been engaged at its Bloomington, Illinois, plant, theonly facility with which we are here concerned, in themanufacture of electrical controls and other goods. In theconduct of its business operations, Respondent purchasesand receives goods and materials annually at itsBloomington, Illinois, plant, valued in excess of $50,000,which are transported to the said plant directly fromStates other than the State of Illinois. It is further alleged,and admitted, and it is hereby found that, by virture ofthe foregoing,Respondent is now, and at all timesmaterial herein has been, an employer within the meaningof Section 2(2), engaged in commerce and in a businessaffecting commerce within the meaning of Section 2(6)and (7) of the Act, and the jurisdictional standards of theBoard.Respondent admits, and I find that, Local 1000,InternationalAssociation of Machinists and AerospaceWorkers, AFL-CIO, is, and at all times material hereinhas been, a labor organization within the meaning ofSection 2(5) and the certified bargaining representative ofallRespondent's employees in the following unit withinthe meaning of Section 9(a) and (b) of the Act:All production and maintenance employees employed atthe Bloomington, Illinois, plant, excluding office clericalemployees,professionalemployees,guards,andsupervisors as defined in Section 2(11) of the Act.II.THE UNFAIR LABOR PRACTICES'The Respondent's request for oral argument is hereby denied, as therecord,including the exceptions and briefs,adequately presents the issuesand positions of the parties.'The Respondent excepted to certain credibility findings made by theTrial Examiner.It is the Board's established policy not to overrule a TrialExaminer'sresolutionswith respect to credibility unless the clearpreponderance of all the relevant evidence convinces us that the resolutionsare incorrect.We find no such basis for disturbing the Trial Examiner'scredibility findings in this case.StandardDry WallProducts. Inc,91NLRB 544, enfd.188 F.2d 362(C.A. 3).A. Background - the Bargaining NegotiationsRespondent's labor relations at itsBloomington planthave been the subjectof recent litigation.On March 3,1967, theBoard issuedanOrder inGeneral Electric'Unless otherwise indicated,all dates refer to the year 1968.'The unopposed motions of the General Counsel and Respondent tocorrect certain typographical errors in the transcript are hereby granted.177 NLRB No. 43 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany.Case 38-CA-217,adoptingpro forma,in theabsence of exceptions,theDecision of Trial ExaminerIvar H. Peterson,dated February3, 1967. TrialExaminerPetersonfound that,onorabout June 6, 1966,Respondent,inviolationof Section 8(a)(5) and (1),unilaterally instituted an apprenticeship training programfor its maintenance employees.Respondent complied withthe Board'sOrder and discontinued the program.For a number of years,theRespondent has enjoyedcontractualrelationswiththeUnion,thecertifiedcollective-bargaining representative of its production andmaintenance employees at the Bloomington plant.The lastcontract between the parties,executed on October 28,1966, is effective for a term beginning October 3, 1966,and ending October 26, 1969.Prior to the adoption of the apprenticeship trainingprogram,thenormal line of progression within themechanicalmaintenance department,insofarashererelevant,was from the R-12 classification to the following,in sequence:Class C, R-13Class B, R-16Class A, R-19Upgrading was on the basis of merit and not automatic.When the apprenticeship training programwasinstituted in June 1966, the plan was for apprentices tograduate into Class C, then to progress to Class B andfinally to Class A. However,no one ever graduated fromthe program during the period of its operation. Theeligibility requirements for admission to and participationin the program were more exacting and demanding, insuchmatters as age,education, discipline,and control,than were the requirementsfor Class Cwork.However, itappears from the record that applicants were recruitedfrom among the maintenance employees and that traineescontinued to workin the shop doing some of the workformerly doneby Class C men.Class C employees, whostartedas trades helpers,performed some semiskilledchores and advanced to Class B upon demonstration ofthe requisite skills and aptitude.During the negotiations for the 1966 contract and whilethe charges in Case 38-CA-217 werestillpending, theCompany proposed and the Union agreed to eliminate theClassC,R-13 classificationwhich had no employeesbetween June and October.The parties also agreed toestablish two new classifications: a factory general withtheR-value of 11 and a unit maintenance man with theR-value of 20. It was understood that factory generalemployees would perform unskilled tasks such as loadingand unloading of trucks,moving materials and furniture,andgeneralcleanupwork;thattheywould takeinstructions from the maintenance foreman and comeunder the upgrade procedure applicable to the R-12s.3 Theunit maintenance classification was apparently created tomeet the Union'sdemands for a higher rate formaintenance employees assertedly because their duties hadbecome more complex.At the negotiation session of October 16, the Unionaskedwhether,intheevent the Board found theinstitutionof the apprenticeship program to have beenlawful,traineeswould become Class B maintenanceemployees upon graduation and the Company answeredthat they would progress automatically to Class B. The'Pursuant to an agreement reached atthe October16 bargaining session,the Company prepared and submitted to the Union,between 60 and 90daysafter execution of the contract, written descriptions of all jobs in theR- I I classifications.Union also put the question in reverse and inquiredwhether the Company would upgrade from the shop in theevent the institution of the program was found to havebeen unlawful. The Company replied that it would givethe R-15s and R-14s, in that order, first opportunity tomove up. The abolition of Class C and the creation offactory general and unit maintenance man classificationswere not, however, conditional upon the outcome of thepending Board proceeding.' Thus, from about October 28,1966, the date of execution of the current contract, untilabout March 1967, the date the apprenticeship programwas abandoned by the Company, the classifications andactivitieswithin the mechanical maintenance department,relevant here, were as follows: factory generals performingunskilled tasks; employees in the apprenticeship trainingprogram performing some of the tasks formerly done byClass C men; and Class B, Class A, and unit maintenanceman doing the more skilled work.After discontinuance of the training program and untilabout October 28, 1968, the order of progression wasfrom the R-15 or R-14 classification to Class B, to ClassA, and finally to unit maintenance. Between March 1967and November 1968 two' and possibly three employeeswere upgraded from R-14 to Class B.6 And, in this period,work which had been done by Class C men andapprentices was performed mainly by Class B employees.On occasions, however, the Company used the factoryclericals to do maintenance work despite written and oralprotests from the Union.B. Reinstitutionof Class C - the Grievance InitiatedOnOctober21,JamesR.Lathim,aunioncommitteeman, complained to James G. Kehias, theCompany's manager, personnel relations, that the R-llswere working out of classification. Kehias reported thecomplaint toRichardC.Ehrman, the Company'smanager of relations, who instructed Kehias to tellLathim that the Company would take care of the problemand that he would understand the final resolution. Kehiascredibly testified that he relayed Ehrman's message toLathim. Lathim averred that he did not recall but did notdeny having received the message.On October 23,' Ehrman summoned shop committeeChairman Coleman H. Smith and Lathim to his officeThe findings pertainingto the October16 bargaining negotiations arebased on the uncontroverted and credited testimony of BernardJGrosso,the Union's business representative.'GT Allison and L S Jackson Grossotestified thatone Hale, thethird employee,was also upgraded from R-14 to ClassB but his namedoes not appear in the list ofsuch employeesincluded in the writtenstipulation(G C. Exh.2 )'From October 16, 1966, through October 28, 1968,16 employees wereclassified as mechanical maintenanceClassB with the R-valueof 16 (Asof the date of the hearing,there were approximately20 employees in thisclassification.)Of thesaid 16 employees and priorto their Class Bdesignation,about10hadheldtheclassificationofmechanicalmaintenanceClass C with theR-value of13;2, theclassifications ofPlasticCom. Pre-Mtx and Set-up Mach.A Illness,respectively,with theR-value of 14,in each instance, 1 and possibly 3 were hiredfrom theoutside asClassB; and I had heldthe titleof maintenance helper withR-value of 12'Smith swore that the meeting occurredonOctober21Ehrman,corroborated by Kehias, testified thatit took place on October 23, that heleftBloomingtonon October21 to attend a conferenceinNew York thatday, and that,before leaving,had instructedKehias totellthe unioncommittee"to cool it" until he returnedFrom acomposite reading of thetestimony, I am persuadedthatthe recollectionof the Company'switnesses is more accurate. GENERAL ELECTRIC COMPANY403where, in the presence of Kehias, Ehrman announced thattheCompany had decided to reinstate Class Cmaintenance effective at once and that the reinstitution ofthe classification would solve all the problems with respectto the R- IIs. Ehrman then gave the Union representativesjob descriptions for Classes A, B, and C. This was thefirst time the Company had prepared job descriptions forthese classifications.Moreover, such descriptions had beenexcluded from the ones the Company had agreed tofurnish the Union during the 1966 negotiations. EitherSmith or Lathim asked where the Company would getemployees for the reinstituted classification and Ehrmanrepliedthatvacancieswould be filled by upgradingemployees in the R-12 category. The Union also inquiredabout the ultimate fate of the R-lls but there was nodiscussion of the subject. Ehrman did not, at that time,tell the Union that, in reinstituting Class C, the Companywas exercising its rights under the 1966 contract, nor didhe assert that the classification was being reinstated at therequest of the Union.At the next meeting held October 24, the unionspokesman expressed concern that the reinstatement ofClass C might lead to the downgrading of the R-11s. JohnNeal, the Company's placement specialist, replied thatsuch an occurrence was highly unlikely as the Companyhad more vacancies than it was able to fill.The parties met again the next day to discuss anew theClassC and R-11 classifications. Kehias opened themeeting by stating that he thought the problem had beenresolvedat the meetingof October 23 and John Chapman,the Company's manager of engineering, remarked that theUnion had agreed to reinstate Class C. To the lattercomment, Smith replied that the Union had not agreed ordisagreed.At the Union's request a meeting was arranged forOctober 28. At the October 28 meeting, the Company"proposed"thereinstatementofClassC,'theemploymentoffouremployees in the reinstatedclassification,and the reduction in size of the factorygeneral complement from six to two employees. TheUnion reminded the Company that it had stated, duringthe 1966 negotiations, that the R-l4s and R-l5s would beupgraded to ClassB andthen went on to say that thereinstatement of Class C changed the established upgradeprocedure by substituting Class C for the R-14 and R-15classifications as the training group for the mechanicalmaintenanceemployees. The Company replied that therewas no other way to build a competent maintenance workforce than by going through Class C and acknowledgedthat, henceforth,upgradingto ClassB wouldcome fromholdersofClassC rather than R-l4 and R-15designations.TheUnion then complained that, inreestablishing Class C the Company was taking away theemployees' rights and the Company rejoined that theemployees have no voice in the matter because articleXXVI of the 1966 contract gives it the right to eliminateunnecessary jobs and to establish those it deems essentialfor its operation. Ehrman testified he told the Union thatthe Companywas reinstatingClass C because the Unionhad requested it. However, the statement is not reflectedin the Company's minutes of the October 28 meeting anddoesnotappearinEhrman'saffidavittotheOfficer-in-ChargedatedNovember 22, nor in thestatement of Attorney Stanley B. Frenze, who appears tobe house counsel for the Respondent, dated November 15.Further,Kehias, who also attended the meeting, testifiedthat he could not recall any such statement by Ehrman.Accordingly, I do not credit this testimony of Ehrman. Inthe end, the union committee withdrew and caucused forabout 5 minutes.When it returned, a spokesmanannounced that the Union opposed the reinstitution of theClass C, R-13 classification.As shown above, the reinstitution of Class C waseffectivefromOctober 23, the date the Company'sdecisionwas first proclaimed. Since then the Companyhas reclassified six employees as mechanical maintenanceClass C all of whom had held various job designationswith the R-value of 12. Three were upgraded onNovember 4, the fourth on December 16, the fifth onJanuary 13, 1969, and the sixth on January 20.' Class Cmen are now doing the work formerly done by Class Band factory generals from March 1967 until November1968.Thus, at all times since October 23, the line ofprogressionwithinthemechanicalmaintenancedepartment has been, and was at the time of the hearing,from R-12 to Class C, to Class B, to Class A, to unitmaintenance.The 1966 contract contains a grievance provision underwhich a three-step procedure is established. On November19,Shop Chairman Smith filed a grievance in which theUnion charged that the Company violated the contract byreinstitutingClassC.The Union contended that theclassification was bargained out of the contract during the1966 negotiations and could not be reimposed without theconsent of all parties. At the first step meeting held thesame day, the Company took the position that thereinstatement of Class C was in accordance with theprovisions of section 1(b), article III," and section 2,articleXXVI," of the 1966 contract. At the second stepmeeting held November 26, the Company declared thatthe decision to reestablish Class C was,inter alia,inconformancewith"pastpracticeandcontractualprovisions."And, at the third step session on December23, the Company restated the reasons it had advancedearlier to support its position adding that it has had theright (to create new job classifications) "in all agreementssince 1960" and again cited section 2, article XXVI. Afterthe grievance was finally rejected at the third step, theUnion requested arbitration but, when the Companyrefused to go along, did not pursue the matter.'The Company'sminutesof the October28 meeting speak in terms of aproposal.The wordisamisnomer as the decision to reinstate theclassificationhad alreadybeenmade and, infact,was announced byEhrman atthe October 23 meeting.'No employeewas reclassified to Class C during the 2-year period priorto November 4."This secreadsas follows:The Unionrecognizes,except as otherwise stated in this Agreement, thatthe Companyretainsthe exclusiveright to manage its business,including(but not limited to) the right to determine the methods and means bywhich its operations are to be carried on, to directthe work force and toconduct its operation in a safe andeffective manner"This sec.providesAll of the hourlyrated job classifications(occupationaltitles)and theapplicablejob rates, the progression schedulesfor the job classificationsincluded in the bargaining unitshall be listedinExhibit"B" attachedhereto and made a part hereof.The Union shall beimmediatelyinformed of any additions or eliminationsof anyjob classifications(occupationaltitles),and any change in a job ratefor any of the listedjob classificationsand the reasons therefore The Companywill uponrequest givetheUnioninformation relating tothemethods andtechniques being used in calculating incentive standardsWhen difficultyis experiencedby an employee ora group in meetinga time standard and no employee or group haspreviouslymet thisstandard,the operation planning will be reviewedby the Company uponthe request of either the employee or the Steward inthe unit. 404DECISIONSOF NATIONALLABOR RELATIONS BOARDC. Discussion and Concluding FindingsThe complaintalleges in substancethatRespondent'sactioninunilaterallyreinstitutingtheClassCmaintenanceclassificationconstitutesacontractmodificationrequiring compliance,not here met, with thenotice and other premodification conditions commandedby Section 8(d) of the Act and was thereby violative ofSection 8(a)(5).Alternatively,itisalleged that, evenabsent a findingof contract modification,Respondent hasviolated and is violating its obligation to bargain in goonfaithby theunilateral reinstatementof Class C. TheRespondent denies these allegations.Section 8(a)(5) imposesupon an employer the duty tobargain collectively with the majorityrepresentative of itsemployees.This duty is breachedwhenthe employerwithoutnoticetoorbargainingwith the majorityrepresentative, unilaterallychanges wages,hours,or otherterms andconditionsof employment.N.L.R.B.v.BenneKatz,d/b/aWilliamsburgSteel Products Co.,369 U.S.736.Sucha change is,inpractical effect,an act inderogationof an employer's bargaining obligation underSection 8(d) and the statutory rights of thebargainingrepresentative and thereforeviolates Section8(a)(5).Reducedto basic essentials,the case fortheGeneralCounsel presents simply a contractmodificationmadeunilaterally in midtermwithoutprior noticeto the Union.More specifically the General Counselsoughtto provethat, by unilaterallyreinstatingClass C andmaking it thetraininggroupforthemaintenanceemployees,Respondent changedthe agreed order ofprogression inthemaintenance department since such action bars R-14and R-15 employees fromadvancingtoClass B andhigher classifications.Without more,this is enough toestablishaprimafacieviolationof the statutoryobligation to bargain,absentproof of a valid defense.It is true,of course, that the 1966 contractcontains nospecific reference to the deletion of Class C. The deletionof the classificationwas,however, the subject ofnegotiationsand it followedan agreementby thepartieslater relied on by the Unionin executingthe contract. i2Thus,the agreementto delete Class C was, in effect,included in the contractas an aspectof itswage ratesthroughsection 2, article XXVI,which provides,interalia,for the listingof all jobclassifications,rates, andprogressionschedules."Against what appears to be a formidablecase for theGeneral Counsel,Respondent presents the argument thatthe reinstitutionof Class Cwas, in fact, suggested byofficials of the Union. The argumentlacks merit. Ehrmantestifiedthat,sometime in lateSeptember or earlyOctober 1967 and again in February 1968, Allen E.Gibson" and James R. Lathim, a shopcommitteemember,appearedin his officewhere they askedwhen theCompanywas goingto solvethe problemof the R-llsand suggestedthat itreinstateClass Cand get rid of theR-lls.Ehrmanrepliedthathewouldconsider thesuggestion.CorroboratingEhrman's testimony in certainparticulars,Gibson credibly testifiedthat he alone askedEhrman toreinstateClassCbecauseof recurringcomplaints about the R-lls doingClassC work."However,notwithstandingmy credibilityfinding thatGibsonrequested the reinstatementof Class C, I am notpersuadedthat his furthertestimony, thatinOctober 1968"CfLeeds & Northrup Company.162 NLRB 987;The Press Company.Incorporated,121NLRB 976."CfC &S Industries,Inc,158 NLRB 454Lathim told him: "Al we've got what we were both after.Dick isgoingtoput the R-13 backinagain,"wastruthful.As Judge Learned Hand aptlysaidinN.L.R.B.v.Universal Camera Corporation.:'It is no reason for refusing to accept everything that awitness says, because you do not believe all of it;nothing ismore common in all kinds of judicialdecisions than to believe some and not all.Having found that Gibson requested the reinstatementof Class C, a question arises whether in so doing he wasspeaking for himself or for the Union. Gibson admittedthat the idea was his own and that the bargainingcommittee did not authorize him to make the request.And, according to the credited and uncontrovertedtestimony of Smith, who succeeded Gibson as shopchairman,Gibson never reported the request to thecommittee.Smith also testified, credibly and withoutcontradiction, that twomembers of the five-membercommittee often discussed and resolved minor problemswith management. However, Smith continued to say thatif the problem was a serious one and involved a matter ofimportance the subunit reported back to the fullcommittee.Certainly,aproposedmodificationof acontractcannotbecharacterizedasminororunimportant. In view of the foregoing, I find thatGibson's request was personal, there being no showingthat he was expressing the Union's position. Moreover,even if construed as a union request, the request wasrepudiated by the Union in March when Gibson wasousted as shop chairman for dealing independently withmanagement.Assuming for the purpose of argument,however,thattherequestreflectedtheconsideredjudgment of the Union, it does not follow that thedecision to reinstate Class C, made some 12 to 8 monthsthereafter and after Gibson had severed all ties with theUnion, was motivated by the Union's request. In thisconnection the following facts are illuminating:Ehrman testified that he made the decision to reinstateClass C and, in the Company's minutes of the October 28meeting, Ehrman frankly acknowledged that the decisionwas his alone.Ehrman also testified that the classification wasreinstated because the Company needed the lower gradeas a training category for the maintenance employeessince it no longer had the apprenticeship training program"Gibson was president of the Local and chairman of its shop committeeuntil aboutMarch 11 when he was deposed as chairman because of apropensity to deal separately with management In April or May, Gibsonbecame a salaried employee outside the bargaining unit."Called by the General Counsel after Ehrman had testified as a 43(b)witness but before Gibson took the stand,Lathim first declared that he didnot recall going to Ehrman's office with Gibson and asking that Class C bereinstatedHowever,when later recalled as a rebuttal witness,Lathimsuddenly remembered that the October 1967 and February 1968 meetingsdid not take place. Asked to explain how his memory could have beenjolted to the point of total recall in less than 2 hours, Lathim stated thatwhen Gibson gave the dates of the meetings he remembered that he wasnever in Ehrman's office with Gibson at anytime while they served on thecommittee.Ido not credit the above testimony of Lathun for the followingreasons:(1) first he was uncertain about going to Ehrman's office withGibson,(2) then,afterGibson gave the dates of the meetings,Lathimsuddenly remembered that the meetings never occurred,and (3) the lattertestimony is contradicted by the record which shows that the dates werefirstgivenby Ehrman in Lathim'spresence.Inview of Lathim'suncertainty and the record contradiction of his testimony as well asdemeanor, I regard Lathim's testimony as generally unworthy of reliabilityand I credit it only when it conforms with other credited testimony orconstitutes an admission against the Union's interest."179 F.2d 749, 754(C.A. 2), reversed on other grounds 340 U S.474. GENERAL ELECTRIC COMPANY405and he admittedhavingtold the shop committee thatClass C would not have been dropped if he had been inBloomington in 1966.InhisaffidavittotheOfficer-in-ChargedatedNovember 22, Ehrman said:The reason for the reinstatement of the "C"classification is that it is needed as an entry forinexperienced people to learn Maintenance. The reasonitwas deleted in the previous contract was that weexpected to have an ApprenticeshipMaintenanceProgram continued without the entrance grade.Ehrman testified that, at thetimehe gave the affidavit,he told the Board's agent that the Union had requestedthe reinstatement of Class C. The statement does notappear in the affidavit, prepared in the presence ofRespondent's attorney, and I do not accept this testimony.InRespondent'sstatementof its position to theOfficer-in-Charge dated November 15, Attorney StanleyB. Frenze said:It is theEmployer's position in summarythat it had theclear,unequivocal, and unilateral right to add theMaintenance Class C, R-13 job classification to the listof classifications appearing at Exhibit B of the currentcontract subject only to its obligation to notify theunion of the action it was taking and the reasontherefor,whichobligationtheEmployerfullydischarged.In its answers to theUnion'swritten grievance aboutthe reinstitution of Class C, Respondent justified its actionon the basis of the 1966 contract and past practices.In view of the foregoing and the record as a whole, it isabundantly evident, and I find, that, in reinstating ClassC, Respondent was motivated by its own self interest andthat the Union's request, as assumed, was, at best, anafterthought.By way of further defense, Respondent argues that ithad the legal right under the 1966 contract to reinstate theclassification and, in its brief, points to section 2, articleXXVI,quotedabove,tosupport its position. Inamplification,Respondent argues that,properly construed,section 2, article XXVI, permits it to add or eliminate jobclassifications,atwill,provided that, prior thereto, itnotifies and offers to discuss the change with the Unionand thatneithernegotiationsnoran agreement isrequired.Finally,Respondent argues that the dispute isessentially a matter of contract interpretation and assertsthat, in any event, it acted in good faith.It is not disputed that Respondent has, in the past,added and deleted job classifications. But, according tothe credited and uncontradicted testimony of Grosso andSmith, such changes have only taken place after theacquisition of new machinery or the adoption of newmethods of operation at which times the Union is notified.Grosso, who had been shop steward for about 6 years,also averred that no job dropped during negotiations wasever reinstated and, if created by agreement, was not laterdeleted unilaterally by the Company.It is plainly evident and I find that Respondent's claimthat it had the legal right under section2, article XXVI,to alter the contract unilaterally is groundless.But, thecited provisionaside,it is also clear, froman examinationof the contract in full, that thereis noreservation to theRespondent of the right to act unilaterally therein" orwaiver by the Union of its statutory rights." I so find."SeeCliftonPrecisionProducts Division, Litton Precision Products,Inc, 156 NLRB555, 563;SmithCabinetManufacturing Company,Inc.,147 NLRB 1506, 1508-09.Respondent earnestly contends, however, that the issuehere is basically one of contract interpretation and thattheBoard should not recast it into an unfair laborpractice.The contention is devoid of merit. It is wellsettled that the Board is not foreclosed from deciding anunfair labor practice question simply because it becomesnecessary to construe a contract to determine whether aunion hasceded power to an employer to act unilaterally"or whether an employer has contractually reserved theright to do so.30Lastly, Respondent stresses its good faith but the claimis questioned when it is recalled that Respondent bypassedtheUnion and avoided bargaining by taking unilateralaction without prior consultation.Moreover, a unilateralchange is sufficient without more to constitute a violationof Section 8(a)(5) even in the absence of a showing ofsubjective bad faith.2' Nor is there merit to the contentionthatRespondent discharged its bargaining obligation bynotifyingand discussing the change with the Union.Notice to the Union ofa fait accomplidid not remove theinitial violation inherent in Respondent's unilateral action.SeeC & S Industries, Inc., supra.More specifically,Ehrman's announcement at the October 23 meeting ofRespondent's decision to reinstate Class C effective atonce can not qualify as good-faith bargaining. Themeetingwas an empty formality as Respondent hadalready crossed the Rubicon and the Union's protests,voiced at the meeting of October 28, were but futileattempts to stem the tide. Good faith requires, amongother things, that negotiations precede not, as here, followchanges in conditions of employment. But, even assuminga bona fide offer to bargain, Respondent would notthereafter have been free to institute a change in contractterms without the consent of the Union. SeeC & SIndustries, Inc., supra.This is so because Section 8(d)bars the Respondent from taking unilateral action tomodify a contract where, as here, the change is not madein compliance with the requirements of that section.For all the reasons set forth above, I find that theRespondent has failed to overcome theprima faciecase.Accordingly, I further find and conclude that RespondentviolatedSection 8(a)(5) and (1) of the Act by (1)unilaterallyreinstatingClassC and (2) unilaterallymodifying the terms of the 1966 contract withoutcomplying with the provisions of Section 8(d) of the Act.22,111.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section II,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce."SeeCliftonPrecisionProductsDivision,supraN.L.R.B. v. PerkinsMachine Company,326 F.2d 488(C.A. 1), enfg 141 NLRB 98,TheTimkenRoller Bearing Co.v.N.L.R.B.,325 F.2d 746 (C.A. 6), cert.denied376 U S. 971."N.L R B. v. C & C Plywood Corporation,385 U S. 421."Smith Cabinet ManufacturingCompany,Inc., supra."N.L.R B.v.Katz, supra."See The StandardOil Company (Ohio),174 NLRB No. 33;The ScamInstrumentCorporation.163 NLRB284; HuttigSash and Door Company.Incorporated,154NLRB 811;C & S Industries,Inc, supra;SmithCabinetManufacturing Company,Inc., supra. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within themeaningof Section8(a)(5) and (1) of the Act, I shall recommend that it beordered to cease and desist therefrom.There remains to be considered the nature of theaffirmative remedy to be recommended bearing in mindthat the remedy should be adopted to the situation whichcalls for redress. The General Counsel requests that theRespondentbeordered(1)torescindClassCmaintenance, (2) "to promote the appropriate employeeswho would have been chosen for Class B at the timeindividualswere promoted to Class C," and (3) toreimburse such employees for any loss in pay they mayhave suffered as a result of the unlawful reinstitution ofthe classification.ItistheBoard'scustomary policy to direct arespondent to restore thestatusquo antewhererespondent has taken unlawful unilateral action to thedetriment of its employees.=' Accordingly, I grant theaffirmative relief requested by the General Counsel.Ishall therefore recommend that Respondent revokeand rescind, retroactively to October 23, its unilateraldecision reinstating Class C maintenance.Ishall also recommend that Respondent make wholeitsemployees deprived of a promotion to Class Bmaintenance, if any, by promoting and paying them anamount equal to the difference between their rate of payat the time a promotion to Class B would have beenmade, but for the unilateral reinstitution of Class C, andtheClass B, R-16 rate, plus interest at 6 percent perannum computed in the manner set forth inIsisPlumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:Conclusions of Law1.The Respondentis engagedin commerce within themeaning of Section 2(6) and (7) of the Act.2.Local 1000, International Association of MachinistsandAerospaceWorkers,AFL-CIO, is a labororganizationwithin themeaningof Section 2(5) of theAct.3.All production and maintenance employees employedby the Respondent at its Bloomington, Illinois, plant,excludingofficeclericalemployees,professionalemployees, guards, and supervisors as defined in Section2(11) of the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.At all times material the Union has been, and nowis,the exclusive representative of the employees in theaforesaid unit for the purposes of collectivebargainingwithin themeaningof Section 9(a) of the Act.5.By unilaterally reinstitutingthe Class Cmaintenanceclassification,onoraboutOctober23,1968,theRespondent changed the existing terms and conditions ofemployment of the employees in the aforesaid unitwithout first complying with the requirements of Section8(d) of the Act.6.By its acts as set forth in Conclusion 5, above, theRespondent engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act."SeeBeaconJournalPublishingCo.. 173 NLRB No 1817.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact,conclusions of law, and the entire record in the case, andpursuant to Section 10(c) of the National Labor RelationsAct,asamended, I hereby recommend that theRespondent,GeneralElectricCompany, Bloomington,Illinois, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Lodge 1000,InternationalAssociation of Machinists and AerospaceWorkers, AFL-CIO, as the exclusive representative of itsemployees in the unit found appropriate herein.(b)Making unilateral changes in wages, rates of pay, orothertermsand conditions of employment of itsemployees in the above-described appropriate unit duringthe term of the contract with the above-named UnionwithoutfirstreachingagreementwiththeUnionconcerning such changes.(c) In any like or related manner interfering with,restraining or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Forthwith revoke and rescind, retroactively toOctober 23, 1968, the unilateral decision reinstituting theClass C maintenance classification which Respondent, onOctober 23, 1968, announced and thereafter placed intoeffect.(b)Make whole the eligible employees in theappropriate unit for any loss they may have suffered byreason of Respondent's unilateral action in reinstitutingthe Class C maintenance classification, in the manner setforth in the section of this Decision entitled "TheRemedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d) Post at its plant in Bloomington, Illinois, copies ofthe attached notice marked "Appendix."" Copies of saidnotice,on forms provided by the Officer-in-Charge ofSubregion 38, after being duly signed by a representativeof the Respondent, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Officer-in-Charge of Subregion 38, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.""In the event that this RecommendedOrderis adoptedby the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decreeof a United StatesCourt of Appeals,the words"aDecree of the United StatesCourt ofAppeals Enforcing an Order" shall be substituted for the words "aDecision andOrder.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify the Officer-in-Charge ofSubregion 38, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith " GENERAL ELECTRIC COMPANY407APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelations Board and inorderto effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refusetobargaincollectivelywithLodge 1000, International Association of Machinistsand Aerospace Workers,AFL-CIO,as the exclusiverepresentative of our employees in the bargaining unitdescribed below.WE WILL NOTunilaterally institute changes in wages,hours, or other terms and conditions of employment ofthe employees in the bargaining unit described below,during the term of any collective-bargaining contractcovering said employees, without first consulting withand bargaining with saidUnionconcerning suchchanges and reaching agreement on any modification ofthe terms of the contract.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exerciseof the rights guaranteed in Section7 of theNationalLaborRelations Act, as amended.WE WILL,and do hereby,revoke and rescind,retroactivelytoOctober 23, 1968, our unilateraldecisionreinstitutingtheClassCmaintenanceclassification which we announced on October 23, 1968,and thereafter unilaterally placed into effect.WE WILL make whole the eligible employees in theappropriate unit for any loss they may have suffered byreason ofour unilateralreinstitution of the Class Cmaintenanceclassification. The bargaining unit is:All production and maintenance employees employedat ourBloomington,Illinois,plant, excluding officeclericalemployees, professional employees, guards,and supervisors as defined in the Act.DatedByGENERAL ELECTRICCOMPANY(Employer)(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Subregional Office, FourthFloor, CitizensBuilding,225 Main Street, Peoria,Illinois61602, Telephone 309-673-9061, Extension 282.